

117 HR 4656 IH: Extending Tribal Broadband Priority Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4656IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Ms. Leger Fernandez (for herself, Mr. Cole, Ms. Craig, Mr. Gallego, Mr. Young, Ms. Davids of Kansas, and Ms. Stansbury) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a new Tribal priority window for the 2.5 gigahertz band, and for other purposes.1.Short titleThis Act may be cited as the Extending Tribal Broadband Priority Act of 2021.2.Establishment of new 2.5 GHz Tribal priority window(a)Commission definedIn this section, the term Commission means the Federal Communications Commission.(b)New Tribal priority windowThe Commission shall—(1)not later than 30 days after the date of enactment of this Act, establish a new Tribal priority window for the 2.5 gigahertz band, under the same terms and conditions as the Tribal priority window established in the Report and Order in the matter of Transforming the 2.5 GHz Band adopted by the Commission on July 10, 2019 (FCC 19–62), for any portions of the band—(A)that remain available for assignment in accordance with that Report and Order; and(B)for which the Commission did not receive an application during the Tribal priority window established in that Report and Order; and(2)accept applications in the new window established under paragraph (1) during the period that—(A)begins on the date on which the window is established; and(B)ends on the date that is 180 days after the date on which the window is established, or such later date as the Commission considers appropriate.(c)Exception from certain procedural requirementsTo the extent that the Commission determines that section 553 of title 5, United States Code, chapter 6 of that title (commonly known as the Regulatory Flexibility Act), subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), or any other provision of law would prevent the Commission from establishing the new Tribal priority window by the date required under paragraph (1) of subsection (b) or from beginning to accept applications in that window as required under paragraph (2)(A) of that subsection, that provision shall not apply to any action taken by the Commission, or any rule or order issued by the Commission, to establish that window or to begin accepting applications in that window (as the case may be).